Citation Nr: 0837249	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1987.  He died on August [redacted], 2006.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, inter alia, denied service connection for 
the cause of the veteran's death and denied entitlement to 
Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2006.  The certificate of 
death lists squamous cell cancer of the neck as the immediate 
cause of death and hypertension as an underlying cause of 
death.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for degenerative joint disease of the lumbar spine 
with L5 radiculpoathy at a 60 percent disability rating, 
neurological difficulties of the left leg at a 10 percent 
disability rating and bilateral hearing loss at a 
noncompensable disability rating.
 
4.  There is no competent medical evidence that links the 
fatal squamous cell cancer of the neck or hypertension to an 
incident or event in service or to the veteran's service-
connected disabilities.  

5.  The veteran was not rated as totally disabled due to 
service-connected disability for 10 continuous years 
immediately preceding death.


CONCLUSION OF LAW

1.  The veteran's fatal squamous cell cancer of the neck or 
hypertension were not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service, nor may hypertension be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2007).   

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§  
1310, 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.5, 3.22, 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a September 
2006 letter sent to the appellant that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for service connection for the 
cause of the veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the veteran's fatal hypertension 
was worsened by the pain from his service-connected lumbar 
spine disability.  She has not contended that his death is a 
result of or related directly to his service-connected 
disabilities.  In fact, in her substantive appeal, it appears 
that the appellant admits that the conditions for which he is 
service-connected were not directly related to his death, but 
that she felt his conditions contributed to his death.  The 
Board observes that the nature of the appellant's claim 
reflects her actual knowledge of the disabilities for which 
the veteran was granted service connection and those for 
which he was not service-connected for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA and non-
VA medical records and lay statements have been associated 
with the record.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no evidence of any in-service 
treatment for squamous cell cancer of the neck or 
hypertension, and there is no medical evidence which suggests 
a nexus between his active duty and these conditions.  In 
addition, there is no medical evidence in the record to 
support the contention that service-connected disabilities 
exacerbated his fatal illnesses.  As such, the Board finds 
that obtaining a medical opinion to determine whether these 
conditions were related to service is not warranted.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died on August [redacted], 2006.  The certificate of 
death lists squamous cell cancer of the neck as the immediate 
cause of death and hypertension as an underlying cause of 
death.  At the time of the veteran's death, he was service-
connected for degenerative joint disease of the lumbar spine 
with L5 radiculpoathy at a 60 percent disability rating, 
neurological difficulties of the left leg at a 10 percent 
disability rating and bilateral hearing loss at a 
noncompensable disability rating.
 
The appellant, who was married to the veteran at the time of 
his demise, contends that his service-connected back 
disability kept him in pain and frustration for the last 
years of his life, which exacerbated his hypertension and 
contributed to his death.  

Service treatment records do not reflect any treatment for or 
a diagnosis of squamous cell cancer of the neck or 
hypertension.  In addition, there is no evidence of 
hypertension within one year of leaving service.  An August 
1991 private medical record reflects the examiner's opinion 
that the veteran had borderline hypertension.  It appears 
that the veteran was diagnosed with hypertension in May 1993.  

VA and private medical records show ongoing treatment for the 
veteran's hypertension since that time, and for his service-
connected disabilities.  None of these examiners linked the 
veteran's back disability to his hypertension.  
The veteran was diagnosed with squamous cell cancer of the 
neck in September 2003.   Private medical records show 
ongoing treatment for the veteran's cancer.  A July 2006 
private medical record shows that the veteran was admitted to 
the hospital after a fall at home with head trauma.  The 
examiner noted that the veteran had recurrent cancer of the 
head and neck with metastatic lesions in both axilla, skull 
and neck with open lesions draining purulent discharge 
material secondary to metastatic cancer.  He was released 
from the hospital four days later, and died at his home on 
August [redacted], 2006.  

The Board finds that there is no competent medical evidence 
on record to support the contention that there is a causal 
connection between the veteran's service-connected 
disabilities and his fatal squamous cell cancer of the neck 
and hypertension.   Service treatment records do not reflect 
treatment for these disorders and none of the examiners that 
have treated the veteran have linked his back disability to 
his fatal squamous cell cancer of the neck or hypertension. 
There is simply no medical evidence in the record to support 
a service connection claim for the veteran's fatal squamous 
cell cancer of the neck or hypertension.
Hypertension is a condition for which presumptive service 
connection is available if found to be compensable within one 
year of discharge from active duty; however, in this case, 
there is no evidence that the veteran had a diagnosis of 
hypertension within one year of leaving service.  38 C.F.R. 
§  3.307, 3.309.

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's death due 
to squamous cell cancer of the neck as the immediate cause of 
death and hypertension as an underlying cause, is denied as 
the evidence fails to establish that the veteran's conditions 
were related to service or a service-connected disability.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a 'deceased 
veteran' in the same manner as if the death were service-
connected.  A 'deceased veteran' for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  The appellant would also be 
eligible if the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was not receiving compensation at the 100 
percent rate for ten years immediately preceding his death.  
The facts of this case are not in dispute and the law is 
dispositive; accordingly, the claim will be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


